406 S.W.2d 515 (1966)
Herbert THRASHER et ux., Appellants,
v.
J. L. HENSARLING et ux., Appellees.
No. 4492.
Court of Civil Appeals of Texas, Waco.
July 7, 1966.
Moore & McVey, Bryan, for appellants.
A. H. Menefee, Madisonville, for appellees.

OPINION
McDONALD, Chief Justice.
This is an appeal from a judgment fixing the boundary line between lands of plaintiffs and defendants.
Plaintiffs Hensarling filed suit against defendants Thrasher in the nature of a trespass to try title action to a strip of land "30 feet wide and extending across the north side of the C. R. Hall Survey a distance of 1110 varas." Plaintiffs prayed "they be awarded title and possession to said strip of land and that the boundary line between them and * * * (defendants') tract of land be definitely established."
Defendants answered by plea of not guilty; and plead the 5 and 10 year Statutes of Limitations.
Trial was before the court without a jury which, after hearing, rendered judgment fixing the boundary line as contended by plaintiffs.
Defendants appeal, contending:
1) There is no evidence, or insufficient evidence, to support the judgment.
2) The case was never fully developed.
3) The court erred in overruling defendants' motion for judgment.
The record in this case contains a Transcript and a Statement of Facts. Such Statement of Facts affirmatively reflects that plaintiffs introduced an Abstract of Title, as well as a certified copy of a partition deed which have not been included in the Statement of Facts, or otherwise in the record on appeal.
*516 In the absence of a Statement of Facts, it must be presumed on appeal that the evidence supports the findings and judgment of the Trial Court. Lane v. Fair Stores, 150 Tex. 566, 243 S.W.2d 683; First Nat. Life Ins. Co. v. Herring, CCA (n. w. h.), 318 S.W.2d 119; Ehrhardt v. Ehrhardt, CCA, Er.Ref., 368 S.W.2d 37.
The same rule is applicable where only a partial Statement of Facts is submitted, or where the record on appeal is otherwise incomplete. Baker v. Rutherford, CCA, (n. r. e.) 293 S.W.2d 669.
In the absence of a complete record of the evidence before the Trial Court (which it is appellants' duty to bring forward), we cannot say that the judgment of the Trial Court is not correct.
Defendants' points and contentions are overruled.
Affirmed.